18DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 09/30/2020. 
Claim(s) 1-18 are currently pending. 
Claim(s) 9-14, 16 and 17 have been withdrawn. 
Claim(s) 1, 3 and 5 have been amended. 
Claim(s) 18 and 19 have been added.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-14, 16 and 17 directed to Species A2 non-elected without traverse.  Accordingly, claims 9-14, 16 and 17 have been cancelled.

Response to Arguments
Applicant’s arguments, see Remarks filed 09/30/2020, with respect to the rejection(s) of claims 1-8 and 15 under 35 U.S.C. 103 have been fully considered and rejection(s) of claims 1-8 and 15 under 35 U.S.C. 103 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claims 9-14, 16 and 17.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, whether alone or in combination, fails to teach or fairly suggest a method comprising a step a) of creating an appropriate environment to create the molecular-sized structures, followed by a step b) of creating a plurality of first molecular-sized structures in the appropriate environment, in said order, and without intervening actions, in the context of other limitations recited in the claims.
Cook teaches step b) performed prior to step a) [Figs. 6a-6c and 7, paragraphs 0037, 0040-0041 and 0050]. One of ordinary skill would not be motivated to reverse the order of steps a) and b) because, in Cooke, the element b) must be deposited first.  Accordingly, such modification would change the basic principle under which Cooke’s construction was designed to operate thereby rendering it unsatisfactory for its intended purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721